                  Case 20-10343-LSS              Doc 93       Filed 02/20/20         Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Hearing Date:
                                                                March 24, 2020, at 10:00 a.m. (ET)
                                                                Objection Deadline:
                                                                March 17, 2020, at 4:00 p.m. (ET)

         NOTICE OF FINAL HEARING TO CONSIDER FIRST DAY PLEADINGS

               PLEASE TAKE NOTICE that on February 18, 2020, Boy Scouts of America
and Delaware BSA, LLC (together, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) with the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

               PLEASE TAKE FURTHER NOTICE that the Debtors continue to operate their
non-profit organization and manage their properties as debtors and debtors in possession,
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

              PLEASE TAKE FURTHER NOTICE that on February 19 and 20, 2020, a
hearing (the “First Day Hearing”) was held before the Honorable Laurie Selber Silverstein,
United States Bankruptcy Judge, regarding the below listed motions requesting certain “first
day” relief (collectively, the “First Day Pleadings”), which were filed by the Debtors in
connection with their chapter 11 cases (the “Chapter 11 Cases”).

              PLEASE TAKE FURTHER NOTICE that, on February 19 and 20, 2020, the
Bankruptcy Court entered interim orders (collectively the “Interim Orders”) regarding the First
Day Pleadings.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
        Case 20-10343-LSS         Doc 93       Filed 02/20/20   Page 2 of 4




D.I.                       First Day Pleadings                          Interim Order
No.                                                                        D.I. No.
 5     Debtors’ Motion for Interim and Final Orders (I) Authorizing           90
       the Debtors to Utilize Cash Collateral Pursuant to 11 U.S.C. §
       363; (II) Granting Adequate Protection to the Prepetition
       Secured Party Pursuant to 11 U.S.C. §§ 105(a), 361, 362, 363
       And 507; (III) Scheduling a Final Hearing Pursuant to
       Bankruptcy Rule 4001(b); and (IV) Granting Related Relief
 6     Debtors’ Motion for Entry of Interim and Final Orders (I)              64
       Authorizing the Payment of Certain Taxes and (II) Granting
       Related Relief
 7     Debtors’ Motion for Entry of Interim and Final Orders (I)              65
       Authorizing Debtors to Pay Certain Prepetition Claims of
       Essential Vendors, Foreign Vendors, Shippers,
       Warehousemen, Other Lien Claimants, and 503(b)(9)
       Vendors, and (II) Granting Related Relief
 8     Debtors’ Motion for Entry of Interim and Final Orders (I)              69
       Authorizing Debtors to (A) Maintain and Administer
       Prepetition Customer, Scout, and Donor Programs and
       Practices and (B) Pay and Honor Related Prepetition
       Obligations, and (II) Granting Related Relief
 9     Debtors’ Motion for Entry of Interim and Final Orders (I)              66
       Authorizing the Debtors to File (A) a Consolidated List of
       Counsel Representing the Largest Numbers of Abuse Victims
       and (B) a Consolidated List of Other Unsecured Creditors of
       the Debtors, (II) Authorizing and Approving Special Noticing
       and Confidentiality Procedures, (III) Authorizing and
       Approving Procedures for Providing Notice of
       Commencement, and (IV) Granting Related Relief
12     Debtors’ Motion for Entry of Interim and Final Orders (I)              70
       Approving the Debtors’ Proposed Adequate Assurance of
       Payment for Future Utility Services, (II) Prohibiting Utility
       Providers From Altering, Refusing, or Discontinuing
       Services, (III) Approving Procedures for Resolving
       Additional Adequate Assurance Requests, And (IV) Granting
       Related Relief
13     Debtors’ Motion for Entry of Interim and Final Orders (I)              83
       Authorizing Debtors to (A) Continue Using Existing Cash
       Management System, Including Existing Bank Accounts, (B)
       Honor Certain Prepetition Obligations Related Thereto, and
       (C) Maintain Existing Business Forms, (II) Waiving the
       Requirements of 11 U.S.C. § 345(b), and (III) Granting
       Related Relief




                                         -2-
               Case 20-10343-LSS         Doc 93       Filed 02/20/20   Page 3 of 4




     D.I.                         First Day Pleadings                          Interim Order
     No.                                                                          D.I. No.
     14      Debtors’ Motion for Entry of Interim and Final Orders (I)               74
             Authorizing the Debtors To (A) Pay Prepetition Wages,
             Salaries, Employee Benefits, and Other Compensation and
             (B) Maintain Employee Benefits Programs and Pay Related
             Administrative Obligations, (II) Authorizing Applicable
             Banks and Other Financial Institutions to Honor and Process
             Related Checks and Transfers, and (III) Granting Related
             Relief
      15     Debtors’ Motion for Entry of Interim and Final Orders (I)               75
             Authorizing the Debtors to Pay Certain Prepetition
             Obligations Under Shared Services Arrangements, (II)
             Authorizing Continued Performance of Obligations Under
             Shared Services Arrangements, and (III) Granting Related
             Relief

               PLEASE TAKE FURTHER NOTICE that a final hearing (the “Final Hearing”)
will be held before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at
the United States Bankruptcy Court for the District of Delaware, located at 824 North Market
Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801 on March 24, 2020, at 10:00
a.m. (ET) on the First Day Pleadings.

               PLEASE TAKE FURTHER NOTICE objections, if any, to final approval of
the First Day Pleadings must (a) be in writing; (b) be filed with the Clerk of the Bankruptcy
Court, 824 Market Street, 3rd Floor, Wilmington, Delaware 19801, on or before March 17, 2020,
at 4:00 p.m. (ET) (the “Objection Deadline”); and (c) served so as to be received on or before the
Objection Deadline by Debtors, Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market Street,
16th Floor, P.O. Box 1347, Wilmington, Delaware, 19899-1347, Attn: Derek C. Abbott
(dabbott@mnat.com) and Andrew R. Remming (aremming@mnat.com).

               Copies of the First Day Pleadings and the Declaration of Brian Whittman in
Support of the Debtors’ Chapter 11 Petitions and First Day Pleadings [D.I. 16] (the “First Day
Declaration”) may be inspected in the offices of the Clerk of the Bankruptcy Court during
normal business hours or downloaded from the Bankruptcy Court’s website at
www.deb.uscourts.gov. Please note that prior registration with the PACER Service Center and
payment of a fee may be required to access such documents. Parties in interest may sign up for a
PACER account by visiting the PACER website at http://pacer.psc.uscourts.gov or by calling
(800) 676-6856. Additionally, copies of the First Day Pleadings, the First Day Declaration, and
all other papers filed in the Chapter 11 Cases are available free of charge from the website of the
Debtors’ proposed claims, notice and balloting agent, Omni Agent Solutions, at
www.omniagentsolutions.com/BSA or by calling US & Canada: 877-253-2815 and for Non-US:
503-520-4488. All parties wishing to participate in the First Day Hearing telephonically must
make arrangements with CourtCall by telephone at (888) 882-6878 or on the internet at
www.courtcall.com.



                                                -3-
             Case 20-10343-LSS   Doc 93     Filed 02/20/20   Page 4 of 4




Dated: February 20, 2020            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Joseph C. Barsalona II (No. 6102)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                             aremming@mnat.com
                                             jbarsalona@mnat.com
                                             emoats@mnat.com
                                             ptopper@mnat.com
                                    – and –

                                    SIDLEY AUSTIN LLP
                                    James F. Conlan (admitted pro hac vice)
                                    Thomas A. Labuda (admitted pro hac vice)
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Facsimile: (312) 853-7036
                                    Email: jconlan@sidley.com
                                           tlabuda@sidley.com
                                           mandolina@sidley.com
                                                   – and –
                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Facsimile: (212) 839-5599
                                    Email: jboelter@sidley.com

                                    PROPOSED COUNSEL TO THE DEBTORS AND
                                    DEBTORS IN POSSESSION



                                      -4-
